IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40859
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MAURICIO LOPEZ-GUTIERREZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-296-1
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Mauricio Lopez-Gutierrez appeals his sentence for illegal

reentry by a previously deported alien in violation of 8 U.S.C.

§ 1326(b)(2).   He argues that in view of Apprendi v. New Jersey,

120 S. Ct. 2348, 2362-63 (2000), his prior felony conviction was

an element of the offense under § 1326(b)(2) and not merely a

sentence enhancement.   He acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

247 (1998), but states that he is preserving it for possible

Supreme Court review because the Supreme Court indicated in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40859
                                -2-

Apprendi that Almendarez-Torres may have been wrongly decided.

Because the Supreme Court has not overruled Almendarez-Torres,

this court is compelled to follow it.     See United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 121 S.

Ct. 1214 (2001).   Because Lopez-Gutierrez’s argument is

foreclosed by Almendarez-Torres, the judgment is AFFIRMED.